DETAILED ACTION
This Office Action is a Supplemental Action for corrected prior art on non-final rejection was mail on 11/02/2022.

Response to Arguments
Applicant’s arguments in the remark filed on 10/24/2022 with respect to the rejection(s) of claim(s) 22, 35 and 48 under Xu et al and Jerichoe et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection is made in view of newly found prior art references of Kim (US 2019/0182700A1) and  Faerber et al. (US 2021/0006282 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-23, 26, 28-36, 39 and 41-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0182700 A1) in view of Faerber et al. (US 2021/0006282 A1).
 	Regarding claims 22, 35 and 48. Kim teaches a method implemented by a wireless device configured for short range communications, said method comprising:
 	transmitting Intelligent Transport Systems (ITS) messages to two or more different groups of wireless devices over a first vehicle-to-vehicle(V2X) interface configured to operate according to a first communication standard (Paragraphs [0039], [0042], [0062-0063], fig.8 Illustrate and teach the mobile Intelligent Transport Systems (ITS)  including hybrid V2X transmitting signals via first interface and the second interface wherein the first and second interface are distinguished); and
 			
    PNG
    media_image1.png
    412
    286
    media_image1.png
    Greyscale

 	Kim is silent on	
 	receiving an ITS message from a first remote device  in a first one of the different groups of wireless devices over the first V2X interface ; and 
 	receiving an ITS message from a second remote device in a second one of the different groups of wireless devices over a second V2X interface configured to operate according to a second communication standard different from the first communication standard. 
	In an analogous at , Faerber teaches
 	receiving an ITS message from a first remote device  in a first one of the different groups of wireless devices over the first V2X interface; and 
 	receiving an ITS message from a second remote device in a second one of the different groups of wireless devices over a second V2X interface configured to operate according to a second communication standard different from the first communication standard (Paragraphs [0005], [0017], [0022-0023], [0025], fig.2 Illustrate and teach device 200 contain two interface #202 using LTE V2X and #204 using 802.11p as configure to operate in different groups).
 				
    PNG
    media_image2.png
    219
    443
    media_image2.png
    Greyscale

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with Faerber’s system such that receiving an ITS message from a first/second remote device  in a first/second one of the different groups of wireless devices over the first V2X interface in order to provide the secure, safety and efficiency communication.
 	Regarding claims 23. Kim and Faerber teach the method of claim 22. Faerber teaches wherein receiving the ITS messages from the first and second remote devices comprises receiving the ITS messages with the same front end circuit (Paragraph [0024]).

Regarding claims 26, 31, 39 and 44. Kim and Faerber teach the method of claim 22, Kim teaches further comprising receiving/transmitting an ITS message via a long range radio interface configured to operate according to a third communication standard (Paragraphs [0042]).

 	Regarding claims 28 and 41. Kim and Faerber teach the method of claim 22, Kim teaches further comprising receiving ITS messages concurrently on multiple radio interfaces (Paragraph [0039-0042]).

 	Regarding claims 29 and 42. Kim and Faerber teach the method according to claim 28, Kim teaches  wherein receiving ITS messages concurrently on multiple radio interfaces comprise receiving ITS messages concurrently on two short range radio interfaces (Paragraphs [0027]).

 	Regarding claims 30, 32, 43 and 45. Kim and Faerber teach the method according to claim 28, Kim teaches wherein receiving/transmitting ITS messages concurrently on multiple radio interfaces comprise receiving ITS messages concurrently one of said short range radio interfaces and a long range radio interface (Paragraphs [0027], [0041-0042]).

 	Regarding claims 33 and 46. Kim and Faerber teach the method of claim 31, Kim teaches further comprising selecting a radio interface for transmission of an ITS message from among two or more available radio interfaces (Paragraphs [0009]).

 	Regarding claims 34 and 47. Kim and Faerber  teach the method of claim 33 Kim teaches wherein selecting a radio interface for transmission of an ITS message from among two or more available radio interfaces comprises selecting a radio interface based on at least one of:
 	a type of the ITS message;
 	a priority of the ITS message;
 	a Quality of Service (QoS) parameter;
 	availability of a mobile network subscription;
 	availability of a mobile network for long range communications; and
congestion on the radio interfaces (Paragraphs [0009], [0013]).

 	Regarding claim 36. Kim and Faerber teach the wireless device of claim 35, Kim teaches wherein the interface circuit includes a common front end circuit for the first short range radio interface and the second short range radio interface (Paragraphs [0027], [0038-0039], [0042). 

 	Regarding claim 49 and 50. Kim and Faerber teach the method of claim 22, Kim teaches wherein the first and second V2X interfaces comprises a PC5 interface and 802.11p interface (Paragraphs [0042]).

Claim(s) 24-25 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0182700 A1) in view of Faerber et al. (US 20231/0006282 A1) and further view of Shilov et al. (US 2019/0007812 A1).
 Regarding claims 24 and 37. Kim and Brahmi teach the method of claim 22 . but is silent on wherein receiving the ITS messages from the first and second remote devices comprises:
 	decoding the received ITS message from the first remote device in a first decoder configured to decode the received ITS messages according to the first
communication standard; and decoding the received ITS message from the second remote device in a second decoder configured to decode the received ITS messages according to the second communication standard.
	In an analogous art, Shilov teaches
 	decoding the received ITS message from the first remote device in a first decoder configured to decode the received ITS messages according to the first
communication standard; and decoding the received ITS message from the second remote device in a second decoder configured to decode the received ITS messages according to the second communication standard (Paragraphs [0111-0114], [0145] teach decoding messages).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim and Faerber with Shilov’s system such that decoding the received ITS message from the first/second remote device in a first/second decoder configured to decode the received ITS messages according to the first/second communication standard in order to provide an efficiency communication.

 	Regarding claims 25 and 38. Kim and Faerber teach the method of claim 22, further Shilov teaches on wherein receiving ITS messages from the first and second remote devices comprises:
 	decoding the received ITS messages from the first and second remote devices in a shared decoder configured to decode ITS messages according to both the first
communication standard and the second communication standard (Paragraphs [0113], [0145]).

	Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0182700 A1) in view of Faerber et al. (US 2021/0006282 A1) and further view of Kang et al. (US 2017/0359209 A1).
 	Regarding claims 27 and 40. Kim and Faerber teach the method of any one of claims 26 but is silent on wherein receiving an ITS message via the long range radio interface comprises demodulating the ITS messages received from via the long range radio interface using a demodulator shared by the long range radio interface and one of the first and second V2X interfaces.
	In an analogous art, Kang teaches  
 	wherein receiving an ITS message via the long range radio interface comprises demodulating the ITS messages received from via the long range radio interface using a demodulator shared by the long range radio interface and one of the first and second V2X interfaces (Paragraphs [0009-0010] teach demodulating control message including demodulating physical downlink share channel).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim and Faerber with Kang’s system such that wherein receiving an ITS message via the long range radio interface comprises demodulating the ITS messages received from via the long range radio interface using a demodulator shared by the long range radio interface in order to provide the secure transmission  of large amount data in a long frequency range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641